DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-10, 12-16, 19, and 20 are objected to because of the following informalities:  
Regarding claim 1, it is recommended to amend the limitation in part (iv) of the claim to recite “…detects the tilt angle” to keep claim terminology consistent as all other claims refer to the angle as “the tilt angle”.
Regarding claim 2, it is recommended to amend the claim to recite “a user” in line 3 to provide antecedent basis for the terminology.
Regarding claim 4, it is recommended to amend the claim to recite “a user’s activity” in line 2 to provide antecedent basis for the terminology.
Regarding claim 5, 12, 14, and 19, the claims should end in a period.
Regarding claim 6, it is recommended to amend the claim to recite “a base” in line 2 to provide antecedent basis for the terminology.
Regarding claim 7, it is recommended to amend the claim to recite “an angle of a top surface of a liquid” in line 2 to provide antecedent basis for the terminology and to correct for grammar.
Regarding claim 8, it is recommended to amend the claim to recite “a quantity” in line 2 and “a level” to provide antecedent basis for the terminology.
Regarding claim 9, it is recommended to amend the claim to recite “a quantity” in line 2 to provide antecedent basis for the terminology.
Regarding claim 10, it is recommended to amend the claim to recite “a level” in line 2 to provide antecedent basis for the terminology.
Regarding claim 12, it is recommended to amend the claim to recite “a height” in line 1 to provide antecedent basis for the terminology.
Regarding claim 13, it is recommended to amend the claim to recite “a surface” in line 3 to provide antecedent basis for the terminology.
Regarding claim 14, it is recommended to amend the claim to recite “a base” in line 1 to provide antecedent basis for the terminology.
Regarding claim 15, it is recommended to amend the claim to recite “a top” in line 1 and “a base” in line 3 to provide antecedent basis for the terminology.
Regarding claim 16, it is recommended to amend the claim to recite “a liquid” in line 3, “a quantity” in line 4, and “a height” in line 4 to provide antecedent basis for the terminology.
Regarding claim 19, it is recommended to amend the claim to recite “a quantity”, “a height”, and “a liquid” in line 2 to provide antecedent basis for the terminology.
Regarding claim 20, it is recommended to amend the claim to recite “an amount” in line 2 to provide antecedent basis for the terminology.
Appropriate correction is required.
Claim Interpretation
The preamble in claim 1 recites “A breast pump device that is configured as a self-contained, in-bra wearable device”. The examiner notes that this limitation gives life and meaning to the claim since it sets forth structural limitations to the overall breast pump device. For examination purposes, the term “self-contained, in-bra wearable device’ is interpreted to mean “complete, or having all that is needed, in itself’ and is capable of being worn in a bra. Applicant's disclosure appears to support this interpretation in fig. 1 of the Drawings which shows a fully complete breast pump device which is capable of being worn in a bra due to the device being self-contained.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a mechanism that releasably attaches or latches when the milk container is sufficiently pressed on to the housing with a single push action in claim 26.  The examiner notes that this limitation will be interpreted to mean “a mechanical or magnetic mechanism” as set forth on pg. 105, lines 1-2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear if “a threshold” in line 2 is the same threshold as recited in claim 1 or if the threshold is a different threshold.  For examination purposes, the threshold of claim 2 is considered the same as the threshold of claim 1.
Regarding claim 3, it is unclear if “a threshold” in line 2 is the same threshold as recited in claim 1 or if the threshold is a different threshold.  For examination purposes, the threshold of claim 3 is considered the same as the threshold of claim 1.
Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Regarding claim 5, it is unclear if the tilt sensor system comprises two accelerometers or if the claim should be interpreted to mean the system comprises one accelerometer which is capable of performing both functions.
Further regarding claim 6, the claim recites the limitation "the…receivers" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Further regarding claim 7, the claim recites the limitation "the horizontal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 7, the claim recites “the angle…makes with respect to a baseline, such as the horizontal.” Based on the wording of the claim, the reference to which the measured/inferred angle is compared is not understood as neither the “baseline” or “horizontal” is adequately defined.  It is further not understood to what surface or structure “the horizontal” refers.
Regarding claim 10, it is unclear if “a certain threshold” is the same threshold as recited in claim 1 or if the threshold is different.  For examination purposes, the threshold of claim 10 is the same as the threshold of claim 1.
Claim 16 recites the limitation "the sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, this limitation is interpreted to mean “the tilt sensor system”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 9, and 11-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of copending Application No. 17/181057 in view of Makower (US 20170072118), Meyers (US 5542921), and the teachings discussed below (see table). 
Regarding claim 1, claim 26 of the ‘057 application discloses a breast pump device that is configured as a self-contained, in-bra wearable device (preamble of claim 1), and that includes: (i) a housing (claim 1) that includes (a) a rechargeable battery (claim 1); (c) control electronics (claim 1); (d) a pump generating negative air pressure (claim 1); (ii) a breast shield made up of a breast flange and a nipple tunnel (claim 1); (iii) a milk container that is configured to be attached to and removed from the housing (claim 1); and (iv) a tilt sensor system that automatically generates an alert and/or stops operating the pump if the tilt sensor system detects that the angle of the breast pump device exceeds a threshold so that milk spillage is imminent (claim 26).
However, claim 26 of the ‘057 application does not claim a power charging circuit for controlling the charging of the rechargeable battery and the rechargeable battery powering the control electronics and the pump.
Makower teaches a similar breast pump device (fig. 1A) having a rechargeable battery (battery 48 in fig. 14A; paragraph 154, lines 8-22 discloses the battery being rechargeable) and control electronics powered by the rechargeable battery (paragraph 12 discloses a controller powered by the battery; paragraph 11, lines 1-5 discloses the controller being in the main body 34) and a pump powered by the rechargeable battery and generating negative air pressure (paragraph 12 discloses a pumping mechanism powered by the battery and generating suction; paragraph 11, lines 1-5 discloses the pump being in main body 34). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the pump and the control electronics to be powered by the rechargeable battery for the purpose of rendering the pump and control electronics operable.
Meyers is directed towards a breast pump system (fig. 2) which comprises rechargeable batteries (107A in fig. 5A) and a power charging circuit for controlling the charging of the battery (9:50-52 discloses a circuit recharges batteries). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the claim of the reference application to include the circuit for controlling the charging of the battery, as taught by Meyers, to enable charging of the battery while operating the device (9:50-52).
'259 Claims
'057 Claims
Teachings
1
1, 26
see discussion above
8
 
Gaskin (US 20170021068) teaches the tilt sensor system operates as part of a milk quantity measurement system that infers the quantity of the milk in the milk container from the level of the milk in the milk container (paragraph 140).  Therefore, it would have been obvious to have modified the reference claim to have the claimed features since Gaskin teaches that this is beneficial in calculating fluid volume.
9
 
Gaskin teaches a milk quantity measurement system measures the quantity of milk in the milk container and also takes the measured tilt angle of the housing into account when measuring the quantity of milk in the milk container (paragraph 140).  Therefore, it would have been obvious to have modified the reference claim to have the claimed features for the purpose of accurately calculating milk volume.
11
 
Bauer (US 20140263611) teaches the system stores a time-stamped record of all relevant data (paragraph 40).  Therefore, it would have been obvious to have modified the reference claim to have the claimed features for the purpose of enabling a user to view past trends regarding milk expression.
12
 
Makower teaches the height of, or quantity of, the milk in the milk container is sent by the device to a connected smartphone and displayed on an application running on that smartphone (fig. 28).  Therefore it would have been obvious to have modified the reference application to have the claimed features for the purpose of enabling a user to view expressed milk quantity.
13
 
Guthrie (US 20160220743) teaches a milk quantity measurement system includes (a) at least one light emitter, configured to direct radiation towards the surface of the milk in the milk container; (b) at least one light detector, configured to detect reflected radiation from the surface of the milk (paragraph 63).  Therefore it would have been obvious to have modified the reference claim to have the claimed features for the purpose of enabling calculation of volume in real time (paragraph 63).
14
 
Guthrie teaches a light detector (sensor 804 in fig. 8) positioned in the base of the housing, positioned above the milk container.  Guthrie further teaches a separate example of the sensor system (paragraph 63) comprising one sensor (detector 604 in fig. 6A) and one light emitter (emitter 603 in fig. 6A). Therefore, it would have been obvious to have modified the reference claim to have the claimed features for the purpose of generating data regarding milk trends (paragraph 47).
15
 
Khalil (US 20130023821) teaches a top of a container which is optically clear (paragraph 69 discloses the container is clear in its entirety).  Guthrie (US 20160220743) teaches a system subsystem comprising at least one light emitter (603 in fig. 6a) to emit a light to at least one light detector (604 in fig. 6a; paragraph 63) for the purpose of calculating milk volume (paragraph 63).  Guthrie ‘743 further teaches that this sensor subsystem may be placed in the base of the housing so it is aligned with the top of the milk container (fig. 8).  It would have been obvious to have modified the claim of the reference application to have the claimed features for the purpose of enabling accurate measurement of the milk while milk is being expressed and enabling a user to view the expressed milk.
16
 
Gaskin teaches an accelerometer to determine if the liquid is sufficiently stillto permit the sensor to accurately measure or infer the quantity and/or the height of the liquid in the container (“accelerometers...can also help to eliminate noisy readings, by detecting excessive motion and thereby giving the system an indication to pause data collection until the reservoir reaches a more stable state” in paragraph 144).  Therefore, it would have been obvious to have modified the reference claim to include the claimed features for the purpose of ensuring collected data is accurate.
17
 
Gaskin teaches a sensor configured to detect if there is too much movement for viable operation and providing an "indication" to pause data collection (paragraph 144) and Hall (US 7833190) teaches a haptic indicator to indicate that an action is required from the mother (2:29-38).  Therefore, it would have been obvious to have modified the patent claim to provide the claimed features for the purpose of alerting the user to reduce movement for viable data collection.
18
 
Makower  teaches a similar breast pump system (100 in fig. 1) having a visual indicator that indicates whether milk is flowing or not flowing into the milk container (250 in fig. 1; paragraph 163 discloses that the display indicates the volume and flow rate of the milk being expressed which is indicative of whether milk is flowing or not flowing).  It would have been obvious to have modified the claim of the reference application to have the claimed features for enabling a user to keep track of milk expression data to monitor pumping efficiency over time. 
19
 
Makower  teaches having a visual indicator that indicates if the pumping mechanism is operating correctly to pump milk, based on whether the quantity and/or the height of the liquid in the container above its base is increasing above a threshold rate of increase (the examiner notes the threshold rate of increase has not been defined; as such, paragraph 163 discloses that the display displays a quantity of liquid in the container, i.e. volume of milk volume having been expressed, and paragraph 247 discloses that the display displays this information in real-time - indicating that the display is functionally capable of indicating if the pump is operating correctly based on the quantity of liquid if the container is increasing above a threshold rate of increase).  It would have been obvious to have modified the claim of the reference application to have the claimed features for the purpose of enabling a user to keep track of milk expression data to monitor pumping efficiency over time.
20
 
Hall (US 7833190) teaches a haptic and/or visual indicator indicates if the amount of milk in the milk container has reached a preset quantity or level (2:29-38).  Therefore, it would have been obvious to have modified the patent claim with the claimed features for the purpose of alerting the user that the milk container is full and the device can be deactivated (2:29-38).
21
 
Makower is directed towards a substantially similar breast pump device (fig. 1b) comprises a wireless data communications system (paragraph 11 discloses that the controller comprises a wireless transceiver to receive/send signals to an external device) which is powered by the battery (since the wireless system is disclosed to be a part of the controller in paragraph 11 and paragraph 12 discloses that the battery powers the controller, the battery must power the wireless system).  It would have been obvious to have modified the claim of the reference application for the purpose of enabling data transmission relating to pumping parameters which can assist a user in keeping track of the volume of milk extracted and track efficiency over time, as taught by Makower (paragraph 11).
22
 
Phillips (US 20160296682) teaches a breast pump system (fig. 1) comprising a milk collection container (“collection container” 120 in fig. 1) which is substantially rigid (paragraph 57 discloses the container being made from Tritan; pg. 21 of Applicant’s specification discloses that Tritan is a polycarbonate material, which is a known rigid material).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the container of the reference application to be made Tritan for the purpose of rendering the container reusable and cleanable, as taught by Phillips (paragraph 60).
23
 
Khalil teaches the milk container is configured to attach to a lower part of the housing (fig. 9).  Thompson (US 7662018) teaches a system (fig. 4) having a milk container (30 in fig. 4) which has a lower surface which is flat (38 in fig. 5) and provides a base that enables the entire system to stand upright (fig. 5; 5:28-34). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the claim of the reference application to have the claimed feature since Thompson and Khalil teaches that this arrangement is advantageous as it allows the system to be placed on a table (5:28-34).
24
 
Khalil teaches the milk container has a surface shaped to continue a curved shape of the housing (fig. 9), so that the entire device can be held comfortably inside the bra (fig. 9 shows that the entire device is capable of being held in a bra).  Therefore, it would have been obvious to have modified the claim of the reference application to have the claimed feature since it provides a hands-free breast pump unit which can be worn inside the bra (paragraph 70)
25
 
Khalil teaches the milk container includes a flexible valve that self-seals under negative air pressure against a milk opening in the nipple tunnel and that permits milk to flow into the milk container (non-return valve 5 in figs. 4 and 5; paragraph 69 discloses that the valve is incorporated into the milk collection container 7’). Therefore, it would have been obvious to have modified the claim of the reference application to have the claimed feature for the purpose of preventing milk from being sucked back into the pump.
26
 
Khalil teaches the milk container is attachable to the housing with a mechanism that releasably attaches or latches when the milk container is sufficiently pressed on to the housing with a single push action (the examiner notes that this limitation is being interpreted to mean a “mechanical or magnetic mechanism” as set forth on pg. 105, lines 1-2 of applicant’s specification; locking lug 71 in fig. 11 is a mechanical mechanism and is disclosed to engage a recess in paragraph 69 indicating that it is capable of engaging the recess with single push action since this push action is not further defined).  It would have been obvious to have modified the claim of the reference application for the purpose of providing a releasable connection between the pump and the container, as taught by Khalil (paragraph 69).
27
 
Khalil teaches the milk container includes a cap that is removable from the milk container (coupling part 72 in fig. 11; paragraph 69 discloses that the part includes a non-return valve indicating that the part would necessarily have be removable in order to access the milk after collection) and a removable valve that enables milk to pass into the milk container in one direction (“integrated valve” in paragraph 69; the valve would necessarily have to be removable since the valve is a non-return valve and would have to be removed in order to access the milk after collection).  It would have been obvious to have modified the claim of the reference application for enabling a user to access the milk after collection and for preventing milk from getting suctioned back into the pump.
28
 
Takeuchi (US 20170043065) teaches a device (101) for suctioning bodily fluids from the body (paragraph 3) comprising a piezo air pump (104; paragraph 8, lines 8-10) mounted in a housing (fig. 6) further comprising a piezoelectric element (106) attached to a diaphragm (105).  It would have been obvious to have modified the claim of the reference application to have the claimed features for reducing motor sound and vibration (paragraph 7).
29
 
Mendoza (US 6227936) teaches a bra which is designed to support a breast pump to allow the mother’s hands to remain free (1:8-12). Mendoza further discloses that the bra must be able to support up to 8 ounces when the pump is full (1:58-62). It would have been obvious to have modified the claim of the reference application to have a mass of at most 8 ounces when full since Mendoza teaches that this is the maximum mass a bra can hold.
30
 
Baker (US 20090281485) directed towards a device for removing fluid from a body (fig. 6) using a vacuum pump (motor 9 in fig. 6; paragraph 243).  Baker further teaches that the device makes less than 20 decibel of noise at full power (paragraph 121) by sound proofing the walls of the housing (paragraph 144).  It would have been obvious to have modified the claim of the reference application to have the claimed features for the purpose of making the device for discrete and comfortable for the user and others around the user. 


This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Except for the double patenting rejection above, claim 1 is allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or disclose a tilt sensor system that automatically generates an alert and/or stops operating the pump if the tilt sensor system detects that the angle of the breast pump device exceeds a threshold so that milk spillage is imminent.
The closest piece of prior art is Gaskin (US 20170021068).  Gaskin teaches a tilt sensor system which uses a plurality of sensors to determine a fluid level at each sensor position and, using this data, the tilt angle of the device can be calculated to determine the fluid volume in a milk container (paragraph 140).  However, there is no teaching or suggestion in Gaskin to use the sensor system to alert and/or stop operation if the tilt angle exceeds a threshold.  
Claims 2-7 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY B FREDRICKSON/           Examiner, Art Unit 3783